Citation Nr: 1441158	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  07-23 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for ocular cancer, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from July 1964 to June 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Chicago, Illinois, that denied the above claim.

This matter was previously before the Board in March 2011 and February 2014 at which time it was remanded for additional development.  It is now returned to the Board.

The Board notes that in September 2013 the Board sought a medical expert opinion from the Veterans Health Administration (VHA).  The requested medical expert opinion was provided in October 2013 and is associated with the Veteran's claims file.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Following the Board's most recent February 2014 Remand, additional evidence has been added to the Veteran's claims file.  In July 2014, the agency of original jurisdiction issued a Supplemental Statement of the Case noting the additional evidence that had been received and indicating that the Veteran's claim was denied.  However, the Supplemental Statement of the Case did not provide any reasons and bases for its decision, thus, it does not appear that the claim was actually readjudicated by the agency of original jurisdiction.

In an August 2014 Written Brief Presentation, the Veteran's representative referenced the incomplete July 2014 Supplemental Statement of the Case and requested that the Veteran be provided with a corrected Supplemental Statement of the Case.  In this circumstance, the law requires that the Board return the appeal to the agency of original jurisdiction for initial consideration of the additional evidence.  See Disabled American Veterans , et al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction must readjudicate the Veteran's claim.  If a benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case considering all evidence of record, to specifically include that received since the February 2014 Board Remand.  An appropriate period of time shall be allowed for response before the case is returned to the Board.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the 
Matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). The purpose of this remand is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



